*1314OPINION.
Love :
The issues raised with respect to the Commissioner’s action in determining the fair market value of the stocks and real estate in question are concluded by the valuations agreed upon by the parties hereto. The deficiency insofar as it relates to the value of the stocks and real estate in question should be recomputed, giving effect to the fair market values thereof at the time of decedent’s death, as set forth in the findings of fact.
The remaining question i,s whether, in determining the net estate, the executors are entitled to deduct the amount of their commissions and the amount of the attorneys’ fees.
The executors’ commissions in the amount of $22,000 and the attorneys’ fees in the same amount were fixed and allowed by the *1315court having jurisdiction of the estate. Clearly, the amounts so fixed and allowed are administration expenses and as such are deductible under section 403 (a) (1) of the Revenue Act of 1921. Estate of Jacob Voelbel, 7 B. T. A. 276; Leonard Holden Vaughan, Coexecutor, 10 B. T. A. 140.

Judgment will be entered wider Rule 50.